Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on July 30, 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference 48, Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both target and plasma waveguide.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “The system of claim 1, used for purposes similar to those exemplified herein”. The base claim 1 discloses of a coaxial energy delivery system comprised of various structural components. Since this coaxial energy delivery system is claimed much like an apparatus, claim 9 defining the use of the system does not further limit the system of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sheperak (US 2014/0303549 A1).
With respect to claim 1, Sheperak discloses that the coaxial energy delivery system 10 comprised of a radio frequency power supply 12 as the preferred source of power (Para. 0019; Figures 1-7), electron accelerator system 20 (Para. 0019; Figures 1-7), and electrically conductive tube 36 to be fitted to permit the flow of a gas intended to be energized as a plasma (Para. 0020; Figures 1-7), a point of discharge of the gas, whether in tubular or columnar form, coincident with the point of emission of the electromagnetic wave, the emission of the electromagnetic wave at the point (Para. 0020 and 0028;), utilization of a fraction of the potential energy at that point to form a plasma in such gas flow which plasma forms a conduit or waveguide 50 to insulate and confine the electromagnetic wave 54 in its interior (Para. 0028; Figure 3) and thereby directing such coherent electromagnetic wave 54 to a target material 52 to be coupled with such material and impart its energy thereto (Para. 0028; Figures 1-3); that plasma which is manifested as a visible beam (i.e. The phenomenon the radio frequency wave can be “time shared” in that the Plasma directed electron beam (PDEB) can be emitted from multiple apertures, simultaneously, is not simultaneously in appearance but sequential at a speed undetectable by the human eye. Therefore the PDEB is seen by the human eye as being emitted simultaneously from multiple apertures) in appearance (Para. 0018; Figures 1-8).  

With respect to claim 2, Sheperak discloses of utilizing as a power source 12, any device which provides a square wave, a saw tooth wave, pulsed direct current, direct current or any other wave form for its operation (Para. 0026; Figure 1).  

With respect to claim 3, Sheperak discloses of utilizing the power source 12 in order for the utilization of the insulating properties of a plasma 50 to confine and direct a compressed (i.e. keeping the electromagnetic wave within the plasma 50) electromagnetic wave 54 and the super conducting properties of a plasma 50 to convey the coherent wave from a point of emission to a target work material 52 (Para. 0028; Figures 1-7).  

With respect to claim 5, Sheperak discloses of utilizing the primary frequency of the radio frequency (i.e. oscillator 30 of the generator frequency is at 13.56 mHz) or other wave form generator 12 (i.e. Para. 0026), on which to add other frequencies (i.e. frequency range of 50Hz to 900 mHz for tissue ablation) which are2257333 compatible with the resonating frequency or frequencies (i.e. the resonant frequencies which harms cells such as cancerous cell or to heal and strengthen cells) of the target material 52, whether they be solid, liquid or gas (Para. 0026).  

With respect to claim 6, Sheperak disclose of utilizing any means 90 to provide for simultaneously operating multiple outlets 96 for the plasma conduit or waveguide 50 on the outside and the electromagnetic wave or other wave forms 54 on the inside, including but not limited to using any electrically conductive tube or tubes 92 of any length or lengths and any geometric pattern having more than one aperture 96, in the form of a hole or a hole 96 with an electrically conductive tube 92 attached to such hole 96 which may facilitate the formation of the plasma conduit or waveguide 50 on the outside and the electromagnetic wave, or other wave form 54, on the inside (Para. 0032; Figure 7). 

With respect to claim 7, Sheperak discloses that the system 10 used for the purpose of the electro-chemical alteration or manipulation of matter (i.e. electrochemical process or reaction is one in which electricity is produced by a chemical reaction. Sheperak teaches of the system producing atomic oxygen directed at a wound (Para.0058). Sheperak also discloses that using the system to accelerate healing of wound (Para. 0040). Thereby Sheperak production of oxygen using a Helium and Oxygen source to heal a wound meets the definition of an electrochemical process or reaction (Para. 0039)), including the alteration, manipulation or change of atoms or molecules (Para. 0039; Figures 1-7).  

With respect to claim 10, Sheperak discloses of a device 10 for treating wounds (Para. 0003 and 0019; Figures 1-3) comprising: an electrode 36 for establishing a shaped plasma 50 for directing an electron beam 52 (Para. 0022 and 0028; Figures 1-3); a gas supply 22 connected to the electrode 36 to2357333 support the plasma 52 (Para. 0019 and 0028; Figures 1-3); and a voltage supply 12 connected to the electrode 36 for energization of the plasma 50 and establishment of the electron beam 52 (Para. 0028; Figures 1-3).  

With respect to claim 11, Sheperak discloses that the voltage supply 12 includes one of a radio frequency oscillator 30, a pulsed DC generator, a square wave generator, a saw-tooth generator, a 50 cycle AC generator, a 60 cycle generator and a DC voltage supply (Para. 0019 and 0026; Figures 1-3).
  
With respect to claim 12, Sheperak discloses of an impedance matching circuit 16 connected between the electrode 36 and the voltage source 12 (Para. 0019-0028; Figures 1-3).  

With respect to claim 13, Sheperak discloses that the impedance matching circuit 16 includes at least one of an adjustable inductance and an adjustable capacitance (Para. 0023; Figures 1-3).  

With respect to claim 14, Sheperak discloses that the adjustable component is manually adjustable (Para. 0023; Figures 1-3).  

With respect to claim 15, Sheperak discloses that the adjustable component is automatically adjustable (Para. 0023; Figures 1-3).  

With respect to claim 16, Sheperak discloses that the device 10 further including a nozzle 38 with the electrode 36 disposed within the nozzle 38, the nozzle 38 providing direction for the shaped plasma 50 (Para. 0019-0020 and 0028).

	With respect to claim 17, Sheperak discloses that the nozzle 38 is adapted to be hand held and the electrode 36 has at least one aperture 37 formed there through for emission of gas into a gap 40 formed between the electrode 36 and an inner surface of the nozzle 38 (Para. 0020; Figures 1-3), the electrode 36 cooperating with the nozzle 38 to form a laminar gas flow that becomes a cold plasma for containing a flow of energy within the plasma 50 (Para. 0022 and 0028; Figures 1-3).  

 With respect to claim 18, Sheperak disclose of a manifold 72 with the electrode (i.e. hollow conductor not shown; Para. 0032) disposed within the manifold 72, the manifold 72 carrying at least one nozzle 74 and providing coverage over a surface area 52 for the shaped plasma 50 (Para. 0032; Figure 5). 

With respect to claim 19, Sheperak discloses of a plurality of apertures (i.e. hole in the hollow conduction not shown; Para. 0031-0032) are formed through the manifold 70, 80, the apertures being operative as virtual electrodes (i.e. hollow conductor not shown; Para. 0020 and 0030-0032; Figures 1-3 and 5-6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheperak (US 2014/0303549 A1) in view of Lam et al (US 2014/0074090 A1).
With respect to claim 4, Sheperak, as applied to claim 1, does not explicitly disclose of utilizing any means to accelerate electrons, in addition to the magnetic component of the electromagnetic wave, including but not limited to the use of coils or multiple coils, other electronic components or solid state components.
 In an alternate embodiment of plasma energy delivery system, Lam et al teaches that it is known in the art of plasma energy delivery system for utilizing any means to accelerate electrons, in addition to the magnetic component of the electromagnetic wave 850, including but not limited to the use of coils or multiple coils 806, other electronic components or solid state components (Para. 0179-0188; Figure 5A-5D). 
Based on the teachings of Lam et al, it is known in the field of endeavor of the plasma energy delivery system to improve the plasma welding process and uniformity. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Sheperak, with Lam et al to modify the electrode of the coaxial energy delivery system as taught by Sheperak, with the incorporation of the coiled electrode of the plasma energy delivery system as taught by Lam et al, thereby improving improve the plasma welding process and uniformity.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheperak (US 2014/0303549 A1) in view of Woloszko et al (US 2014/0276201 A1).
With respect to claim 8, Sheperak, as applied to claim 1, does not explicitly disclose that the system 10 used for the purpose of generating atomic Oxide gas of the inert or reactive gas and the recombination of monatomic Oxygen and monatomic Helium as Heliox gas for medical and non-medical uses, including a means to introduce gases 24 (i.e. gas supply conduit 24) such as inert or reactive gas into an electrically conductive radio frequency emitter 37 which discharges both the radio frequency and the gas into a reaction chamber 38 thus causing dissociation of the inert or reactive gas of the Helium and Oxygen as Heliox (Para. 0033 and 0039; Figures 1-7). 
Sheperak teaches the invention as described above but fails to explicitly teach the of coaxial energy delivery system used for the purpose of generating Nitric Oxide gas from the dissociation of atmospheric air and the recombination of monatomic Oxygen and monatomic Nitrogen as Nitric Oxide gas for medical and non-medical uses, including a means to introduce gases such as atmospheric air into an electrically conductive radio frequency emitter which discharges both the radio frequency and the gas into a reaction chamber thus causing dissociation of the air and recombination of the atomic Nitrogen and atomic Oxygen as Nitric Oxide. 
In the same field of endeavor of coaxial energy delivery system, Woloszko et al teaches that it is known in the art of coaxial energy delivery system used for the purpose of generating Nitric Oxide gas from the dissociation of atmospheric air and the recombination of monatomic Oxygen and monatomic Nitrogen as Nitric Oxide gas for medical and non-medical uses (Para. 0046, 0053), including a means to introduce gases 454 such as atmospheric air into an electrically conductive radio frequency emitter 416a which discharges both the radio frequency and the gas into a reaction chamber 452 thus causing dissociation of the air and recombination of the atomic Nitrogen and atomic Oxygen as Nitric Oxide (Para. 0046 and 0071-0072).  The advantage of combining the teachings of Sheperak with Lacoste et al is in doing so would provide a plasma gas to enable low voltage, high current operation to prevent overheating, erosion of the electrode, and particulate generation.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Sheperak to replace the plasma gas of the coaxial energy delivery system as taught by Sheperak with the incorporation of the plasma gas of the coaxial energy delivery system as taught by Lacoste et al, thereby providing a plasma gas to enable low voltage, high current operation to prevent overheating, erosion of the electrode, and particulate generation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        October 18, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761